Cite as 2016 Ark. 259

                SUPREME COURT OF ARKANSAS
                                      No.   CV-15-958

                                                 Opinion Delivered   June 9, 2016

KENNY HALFACRE                                   PRO SE APPEAL FROM THE
                               APPELLANT         DENIAL OF PETITION TO
                                                 PROCEED IN FORMA PAUPERIS
                                                 [LINCOLN COUNTY CIRCUIT
V.                                               COURT, NO. 40CV-16-41]

                                                 HONORABLE JODI RAINES
WENDY KELLEY, DIRECTOR,                          DENNIS, JUDGE
ARKANSAS DEPARTMENT OF
CORRECTION                                       APPOINTMENT OF THE ARKANSAS
                     APPELLEE                    ATTORNEY GENERAL’S OFFICE.



                                       PER CURIAM

       On June 2, 2016, this court appointed the Honorable John Mauzy Pittman as special

master to conduct a hearing and make findings of fact concerning the not-guilty plea entered

by Ms. Cindy Glover, circuit clerk of Lincoln County, in a show-cause hearing before this

court. In order to facilitate the development of facts on which the special master will rely to

make his findings, we hereby appoint the Arkansas Attorney General’s Office to represent the

court in this matter.

       It is so ordered.

       DANIELSON, J., dissents.